DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are present for examination.
Claims 1-20 are rejected.
Information Disclosure Statement
The information disclosure statement(s) submitted on 8/11/2020 has/have been considered by the Examiner and made of record in the application file.

Claim Rejections 35 U.S.C. 112
Claims 1, 11, and 17 (independent) and by extension their dependents (2-10, 11-18, and 20) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The indefiniteness is in the independent claims affecting the claims that depend from them. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) contain indefinite language. The claims contain language that make it unclear whether interpretation relates to signal encoding and decoding (one class/subclass) or whether this applies to a language translation system as it would partially seem from the background in the specification which talks about content on billboards.  However, the claims as written delve into discussion of interpretation in the context of measured signal strength and thresholds with respect to such (claims 2 and 3 for example).  The specification is devoid of any usage of the words (and variations thereof)  decode, encode, coding, modulation, demodulation, translate, or language so as to provide metes and bounds as to exactly what the interpretation in the claims and specification refer to.  Claim 5 speaks to only interpreting the signal when signal thresholds are maintained which mitigates against a language interpretation.
Examiner believes this choice of word might be the result of poor machine translation.  Examiner encourages the Applicant to provide a new translation consistent with the original foreign application with a translated word that explains if “interpretation” should mean some time of signal encoding/decoding or language translation.
MPEP 2173.06 states in part: "... where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”
Regarding claim 1 and its dependents (claims 11 and 17 mirror the same issues outlined below).
Claim 1 recites:  
1. An automatic interpretation method implemented by an_ interpretation
terminal, the method comprising:

establishing communication with a presentation terminal and acquiring a
terminal identifier of the presentation terminal;

uploading the terminal identifier to a server and receiving returned
interpretation content information comprising an interpretation content which
matches a presentation content of the presentation terminal; and

outputting the interpretation content.

Accordingly, per the MPEP a prior art search and rejection cannot be conducted at this time for the claims. The metes and bounds interpretation isn’t clear.  Applicants are encouraged to remedy these issues.  Examiner, invites Applicants to participate in a telephone interview with the aforementioned recommended translation or proposed amendments to solve these problems so that the next office action will be able to address the claims on prior art merits.  Taking a wild guess at what “interpretation” might mean for purposes of shoehorning it into an art rejection would likely pick incorrect art and not further any compact prosecution.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642